Title: To James Madison from Albert Gallatin, 4 April 1809
From: Gallatin, Albert
To: Madison, James


Dear Sir
April 4th 1809
I enclose a proclamation for the sale of the public lands in the Bend of Tenessee river Miss. tery., together with the recommendations for the two offices therewith connected. The memorandum will explain all I can say on the subject.
P. Manning collector of Perth Amboy continues to act in a manner which renders his removal necessary. He had after improperly clearing the cotton vessels, refused to Submit his papers to the inspection of the person appointed for that purpose by the Treasury. This was sufficiently Suspicious: but a late case to which the enclosed letters relate, leaves little doubt of his misconduct. The brig “Unanimous” cleared from Richmond for Boston in Nover. last with about 1200 barrels of flour. It is not pretended that she ever arrived there; but on the 27th Feby. a certificate, dated 15th Decer & signed by P. Manning, is sent from N. York to Richmond, stating that the cargo had been landed at Perth Amboy. The collector of Richmond thought it was a forgery & wrote to the collector of New York who answered that he had never heard of the arrival of the “Unanimous” within the hook, & did not believe she had ever come within those waters. The circumstance being stated by the collector of Richmond, I wrote on 9th March to the collector of Perth Amboy, requesting him to inform me whether the flour was actually landed, and the name of the port for which the vessel afterwards cleared & with what cargo. It was not till the 28th March (and after I had written a second time) that Mr Manning, instead of answering my enquiry, and with an evident intention to avoid either acknowledging or denying that he had signed the certificate, merely answered that he could give no further information respecting the brig “Unanimous” than the certificate gave me. If the vessel did not arrive at Amboy & land her cargo there, his letter should have positively stated it, instead of giving, on the contrary, tho’ indirectly, his sanction to the assertion stated in the certificate. If the vessel had arrived there, it was in his power to inform me for what port & with what cargo she had afterwards been cleared, since she could be cleared only by him. It also appears by the letter of 31 March from the collector of New York that facilities are obtained in the district of Amboy for illegal exportations, which are not found in New York, & that he has been obliged to stop the transportation of merchandize to the first mentioned district, of which Jersey (Powles hook) is a part.
Under those circumstances I enclose a recommendation in favor of Daniel Perrine as successor of Mr Manning. I have the honor to be with great respect Dear Sir Your obedt. Servt.
Albert Gallatin
 
[Enclosure]

Register—William Dickson formerly member of Congress for Tenessee
Levin Wailes of Natchez
Samuel Rose of Kentucky
Wm. Holland, son of Mr Holland M. C. for N. Carolina
Receiver—John Brahan, captain & late deputy pay-master in the army Edward Ward of Tenessee

For the office of Register, I think that Dr. Wm. Dickson ought certainly to be appointed.
For that of Receiver, Capn. Brahan is recommended by Senator Smith of Tenessee, & by the late pay-master general who testifies to his fidelity. Mr Ward is however a very respectable man. Either will answer.

Thomas Freeman recommends that Nashville should for the present be the land office; & I think that he is right. It must be observed that the law authorising the establishment of the land office is defective; no provision being made respecting the terms of sale. As that defect will certainly be remedied at next session, and as the situation of the country, considering the number of intruders (more than 2000 souls) & the Yazoo claims, requires a speedy sale, I would advise that the proclamation should issue for September, as the expected law will pass in time to meet that day. Respectfully submitted
April 4th 1809
Albert Gallatin
